                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Karen S. H.,                                                      Civ. No. 17-5143 (BRT)

               Plaintiff,

v.                                                              MEMORANDUM
                                                              OPINION AND ORDER
Nancy A. Berryhill,
Acting Commissioner of
Social Security,

               Defendant.


David L. Christianson, Esq., Thomas A. Krause, counsel for Plaintiff.

Bahram Samie, Esq., United States Attorney’s Office, counsel for Defendant.


BECKY R. THORSON, United States Magistrate Judge.

       Pursuant to 42 U.S.C. § 405(g), Plaintiff Karen S. H. seeks judicial review of the

final decision of the Commissioner of Social Security (“the Commissioner”) denying her

application for disability insurance benefits. This matter is before the Court on the

parties’ cross–motions for summary judgment, in accordance with D. Minn. LR 7.2(c)(1).

(Doc. Nos. 13, 16.) For the reasons stated below, the Court concludes that the

Administrative Law Judge’s (“ALJ”) decision is supported by substantial evidence in the

record. Therefore, Plaintiff’s motion is denied and Defendant’s motion is granted.




                                             1
                                     BACKGROUND

I.     Procedural History

       Plaintiff filed an application for disability insurance benefits (“DIB”) on July 17,

2014, alleging a disability onset date of July 1, 2011. (Tr. 18, 258.) 1 The Social Security

Administration (“SSA”) denied her claim initially on December 17, 2014, and on

reconsideration on April 23, 2015. (Tr. 18, 180–84, 192–94.) A hearing was then held by

the ALJ on October 20, 2016. (Tr. 18, 136–47.) After the hearing, Plaintiff submitted

additional medical evidence, which was reviewed and added to the record. (Tr. 11–110.)

The ALJ issued a decision denying benefits on November 9, 2016 (Tr. 18, 111), and

Plaintiff sought review. The SSA Appeals Council denied Plaintiff’s request for review

on October 3, 2017, making the ALJ’s decision the final decision of the Commissioner.

(Tr. 1–6); 20 C.F.R. § 404.981.

       On April 11, 2018, Plaintiff filed this action seeking judicial review pursuant to

42 U.S.C. § 405(g). (Doc. No. 1, Compl.) The parties then filed cross–motions for

summary judgment, pursuant to the Local Rules. (Doc. Nos. 13, 16.) In Plaintiff’s

motion, she argues that the ALJ erred at step four of the disability evaluation analysis in

determining Plaintiff’s residual functional capacity (“RFC”). Plaintiff asserts that the ALJ

failed to evaluate properly the work-related limitations as described by the examining

psychologist, Dr. June Meyerhoff. (Doc. No. 14, Pl.’s Mem. Supp. Mot. Summ. J. (“Pl.’s

Mem.”) 15–26.) Plaintiff also argues that the ALJ erred at step five of the analysis in that

1
     Throughout this Opinion and Order, the abbreviation “Tr.” is used to reference the
Administrative Record. (Doc. No. 12.)

                                              2
the ALJ’s RFC hypothetical question to the vocational expert did not precisely set forth

Plaintiff’s credible limitations. (Pl.’s Mem. 26–28.) Defendant argues that the ALJ

properly assigned little weight to the opinion of the consultative examiner, because

Dr. Meyerhoff was unable to review the most recent medical evidence and the opinion

did not address all of Plaintiff’s functional limitations. (Doc. No. 17, Def.’s Mem. Supp.

Mot. Summ. J (“Def.’s Mem.”) 13–31.)

II.    Relevant Factual Background

       Plaintiff protectively filed an application for DIB on July 14, 2014, alleging an

onset date of July 1, 2011. (Tr. 114, 258.) From her date of alleged onset through 2014,

Plaintiff sought and received medical treatment to address various physical complaints.

Plaintiff’s appeal relates to her mental impairments. Accordingly, the summary of facts

focuses on Plaintiff’s history of anxiety and depression.

       Dr. Anderson:

       On April 25, 2014, Plaintiff saw her primary care physician, Christina E.

Anderson, M.D., for a routine physical examination. (Tr. 650, 655.) During the

examination, Dr. Anderson administered the Patient Health Questionnaire (PHQ-9)

depression screening and the Generalized Anxiety Disorder-7 (GAD-7) screening.

(Tr. 652–53.) Her scores indicated mild depression and minimal anxiety. (Tr. 652–53.)

       Plaintiff saw Dr. Anderson again on November 24, 2014, stating that she

continued to feel somewhat down. (Tr. 688, 691.) Plaintiff told Dr. Anderson that she felt

crabby and irritated and wanted to try seeing a psychologist. (Tr. 691.) On the PHQ-9 and

GAD-7, her overall scores indicated severe depression and anxiety. (Tr. 690.)

                                             3
Dr. Anderson increased Plaintiff’s Lyrica dose, prescribed Cymbalta, and advised

Plaintiff to start taking vitamin D daily. (Tr. 692.) Dr. Anderson also referred Plaintiff to

psychologist, June Meyerhoff, Psy.D. (Tr. 692.)

       Dr. Meyerhoff:

       On December 6, 2014, Plaintiff presented for a consultative examination with

Dr. Meyerhoff. (Tr. 565–71.) Plaintiff reported anxiety with panic attacks, not liking to

be around other people, feeling irritable and lashing out, and endorsed episodic

depression. (Tr. 565, 567.) Plaintiff described a history of intermittent treatment and said

her primary care physician had most recently prescribed Cymbalta a week prior, but she

had stopped taking it due to a feared medication interaction with over-the-counter cold

medicine. (Tr. 566.)

       Plaintiff reported that she lived with her husband, two children, and two dogs.

(Tr. 568.) She said she liked to watch movies, read, clean the house, and play computer

games. (Tr. 566.) She said she would become easily distracted when working on tasks

and had to take breaks. (Tr. 567.) On a typical day, she would get up with her children

around 6 a.m., let the dogs out, eat, take her medication, shower, and dress. (Tr. 567.) She

said she woke her husband up around 9:30 a.m. and would watch television, play games,

pay bills, sometimes go to appointments, prepare dinner, and make sure her children did

their homework. (Tr. 567.) She said she would also go shopping, attempt to do yard

work, and occasionally go to the museum. (Tr. 567.)

       During her mental status examination, Plaintiff was at ease, and provided logical

and direct responses to questions presented to her. (Tr. 568.) She displayed increased

                                              4
anxiety when discussing certain subjects but was able to repeat four digits forward and

three in reverse. (Tr. 568.) Her delayed memory for three objects was accurate after both

a five-minute and a 30-minute delay. (Tr. 568.) She stated her children’s birthdays,

related a memory from childhood, and named the last four presidents. (Tr. 568.)

       Dr. Meyerhoff diagnosed Plaintiff with generalized anxiety disorder, major

depressive disorder, and obsessive-compulsive disorder based on Plaintiff’s reported

symptoms. (Tr. 569.) At the conclusion of the examination, Dr. Meyerhoff provided a

medical source statement. (Tr. 569.) In that statement, she indicated Plaintiff had said she

could follow directions adequately, but said she often had to reread instructions because

of poor concentration and to verify her understanding was correct. (Tr. 569.) She also

noted Plaintiff reported being easily distracted and said she procrastinated and worked at

a slow pace. (Tr. 569.) Dr. Meyerhoff noted Plaintiff would not respond appropriately to

others in the workplace, based on Plaintiff’s statements that she did not want to be close

to anyone and preferred to be alone, though she could be pleasant. (Tr. 559.)

Dr. Meyerhoff noted that Plaintiff said that when she was around the public, she felt

overwhelmed and would become crabby and nervous. (Tr. 569–70.) Dr. Meyerhoff also

noted Plaintiff’s statements regarding lashing out at others and difficulty tolerating work-

based stress. (Tr. 568, 570.)

       Plaintiff saw Dr. Meyerhoff again on March 10, 2015, and Dr. Meyerhoff

indicated that Plaintiff mainly used the session time to complain, which Plaintiff felt was

beneficial because she had no one else to talk to. (Tr. 712.)



                                              5
       By her March 31, 2015 visit, Plaintiff had started journaling, which she felt was

helpful. (Tr. 716.) Plaintiff demonstrated adequate response to treatment, her appearance

was within normal limits, and during a mental status examination, she demonstrated

cooperative behavior, remained alert, and had dysthymic, anxious, and irritable mood.

(Tr. 716.) Plaintiff was relatively the same over her next few visits (Tr. 718–21), but

indicated increased stress because her daughter’s family, including her daughter, her

daughter’s boyfriend, and two young children, had moved in with her. (Tr. 722.)

       At her May 13, 2015 appointment with Dr. Anderson, Plaintiff said there were

eight people living in her home and she was under increased stress, which prompted her

to want to throw the rock that Dr. Meyerhoff had given her to use as a focal point at

someone, as opposed to using it for the intended purpose. (Tr. 797.) Her PHQ-9 and

GAD-7 scores had increased. (Tr. 797.) Dr. Anderson prescribed Clonazepam to replace

Lorazepam. (Tr. 797, 802.) On May 19, 2015, Plaintiff discussed ongoing stressors and

was cooperative with normal speech and cognition but demonstrated dysthymic and

irritable mood. (Tr. 724.)

       On June 5, 2015, Plaintiff was evaluated at Western Mental Health Center on

referral from Dr. Anderson regarding medication management. (Tr. 728.) Plaintiff was

taking the Wellbutrin Dr. Anderson had prescribed on a regular basis, but had not started

another medication, Lorazepam, as advised. (Tr. 728.) She reported anxiety, irritability,

and mood swings. (Tr. 728.) Her mental status examination was notable for overly

dramatic behavior, normal speech, intact immediate, recent, and remote memory, normal

fund of knowledge, logical and goal directed thoughts, and no hallucinations or

                                             6
delusions, with good insight and judgment. (Tr. 734.) Plaintiff was talkative, anxious,

intermittently tearful, and had impaired concentration. (Tr. 734.) She was diagnosed with

posttraumatic stress disorder and depression, among other things, as well as assessed with

a global assessment of functioning (GAF) score of 47. (Tr. 735.) Her WHODAS self-

assessment score was 52. (Tr. 733.) She was advised to continue taking Wellbutrin.

(Tr. 736.)

       At visits on June 30, 2015, and July 14, 2015, Dr. Meyerhoff emphasized reducing

her irritability, as Plaintiff mainly indicated conflict with others in her home because of

difficulties with roles, responsibilities, boundaries, her expectations, and her attempts to

control. (Tr. 881–83.) Dr. Meyerhoff encouraged Plaintiff to reconsider her living

situation and urged her to consider non-medication treatment options. (Tr. 885.)

III.   The ALJ’s Findings and Decision

       In his decision dated November 15, 2016, the ALJ denied Plaintiff’s application

for DIB, finding that Plaintiff was not disabled as defined by the Social Security Act.

(Tr. 111–35.) The ALJ proceeded through the five-step evaluation process provided in

the social security regulations. See 20 C.F.R. § 404.1520(a)(4). These steps are as

follows: (1) whether the claimant is presently engaged in “substantial gainful activity”;

(2) whether the claimant is severely impaired; (3) whether the impairment meets or

equals a presumptively disabling impairment listed in the regulations; (4) whether the

claimant can perform past relevant work; and, if not, (5) whether the claimant can

perform other jobs available in sufficient numbers in the national economy. 20 C.F.R.

§ 404.1520(a)(4)(i)–(v).

                                              7
        At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since her alleged onset date of July 1, 2011, through her date last insured on

March 31, 2016. (Tr. 116.) At step two, the ALJ found that Plaintiff’s severe impairments

were major depressive disorder, generalized anxiety disorder, obsessive compulsive

disorder, fibromyalgia, obesity, osteoarthritis, vertigo, and low back pain. (Id.) The ALJ

found that all other impairments, alleged and found in the record, are either non–severe or

not medically determinable. (Tr. 117–20.) Since the ALJ determined that Plaintiff had

severe impairments, he continued to step three of the analysis, where a claimant must

show that her impairment or combination of impairments meets or medically equals the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

See 20 C.F.R. § 404.1520(a)(iii). In examining Plaintiff’s impairments, the ALJ reviewed

the Listing of Impairments, specifically Sections 1.02 (major dysfunction of a joint);

Section 1.04 (disorders of the spine); Section 14.06 (undifferentiated and mixed

connective tissue disease); Section 1.00Q (obesity); Section 2.07 (disturbance of

labyrinthine-vestibular function); and Sections 12.04 and 12.06 (mental disorders).

(Tr. 117–20.) The ALJ found that the evidence did not meet the criteria for these Listings.

(Id.)

        Before considering step four, the ALJ found that Plaintiff had the RFC to perform

light work as defined in 20 C.F.R. 404.1567(b) subject to the following non–exertional

limitations:

        The claimant is able to alternate between sitting and standing at will
        without going off task; never climb ladders, ropes, or scaffolds;
        occasionally climb ramps or stairs, balance, stoop, crouch, and crawl;

                                              8
        limited to simple, routine, repetitive tasks; occasional changes in the work
        setting; no public interaction; brief and superficial contact with supervisors
        and coworkers; no complex decision making; no rapid assembly line paced
        work (daily quotas but not hourly quotas).

(Tr. 120.) In determining Plaintiff’s RFC, the ALJ analyzed Plaintiff’s symptoms using

the two–step process: (1) whether Plaintiff’s medical impairment could reasonably be

expected to produce her symptoms, and (2) the extent to which the symptoms limit the

claimant’s functioning. (Tr. 121.) The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged symptoms; however, the

claimant’s statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence in the

record[.]” (Tr. 121.)

        In making the RFC determination, the ALJ afforded great weight to the opinions

of the state agency medical consultants because their “opinions [were] consistent with the

weight of the evidence as it [was] before the Commissioner at the hearing level.”

(Tr. 127.) By contrast, the ALJ afforded little weight to the opinion of Dr. Meyerhoff

because, “The opinion, while consistent with the medical evidence of record, [did] not

address all functional limitations the claimant experiences.” (Tr. 125.) Further, the ALJ

found that Dr. Meyerhoff “was not able to review the most recent medical evidence.”

(Id.)

        At step four, the ALJ found that Plaintiff had past relevant work as an assisted

living worker, certified nursing assistant, and job coach. (Tr. 128.) The ALJ then found

that an individual with the claimant’s age, education, work experience, and RFC could


                                              9
not perform the claimant’s past work, due to the exertional limits. (Tr. 128); see

20 C.F.R. § 416.965. At step five, the ALJ found that jobs exist in significant numbers in

the national economy that Plaintiff can perform given her age, education, work

experience, and RFC. (Tr. 128.) The ALJ relied on the vocational expert’s testimony that,

given the limitations provided, a person would be able to perform the requirements of

occupations such as polisher and stuffer. (Tr. 128–29, 143–46.) Accordingly, the ALJ

found that Plaintiff was capable of making a successful adjustment to other work existing

in significant numbers in the national and state economies and concluded that Plaintiff

was not disabled from her alleged onset date through the date of the decision. (Tr. 129.)

                                      DISCUSSION

I.     Standard of Review

       Congress has established the standards by which Social Security disability

insurance benefits may be awarded. The SSA must find a claimant disabled if the

claimant is unable “to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). The claimant’s impairments must be “of such

severity that [s]he is not only unable to do h[er] previous work but cannot, considering

h[er] age, education, and work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A). The claimant

bears the burden of proving that she is entitled to disability insurance benefits under the

Social Security Act. See 20 C.F.R. § 404.1512(a). Once the claimant has demonstrated

                                             10
that she cannot perform past work due to a disability, “the burden of proof shifts to the

Commissioner to prove, first that the claimant retains the [RFC] to do other kinds of

work, and, second that other work exists in substantial numbers in the national economy

that the claimant is able to do.” Nevland v. Apfel, 204 F.3d 853, 857 (8th Cir. 2000)

(citations omitted).

       The Court has the authority to review the Commissioner’s final decision denying

disability benefits to Plaintiff. 42 U.S.C. § 405(g); Kluesner v. Astrue, 607 F.3d 533, 536

(8th Cir. 2010). If the Commissioner’s decision is supported by substantial evidence in

the record as a whole, then the decision will be upheld. 42 U.S.C. § 405(g); Kluesner, 607

F.3d at 536 (citations omitted). “Substantial evidence is less than a preponderance, but

enough that a reasonable mind might accept as adequate to support a conclusion.” Lewis

v. Barnhart, 353 F.3d 642, 645 (8th Cir. 2003). This standard is “something less than the

weight of the evidence and it allows for the possibility of drawing two inconsistent

conclusions, thus it embodies a zone of choice within which the Secretary may decide to

grant or deny benefits without being subject to reversal on appeal.” Culbertson v.

Shalala, 30 F.3d 934, 939 (8th Cir. 1994). The Court thus considers both evidence that

supports the Commissioner’s decision and evidence that detracts from it. Kluesner, 607

F.3d at 536. If, after review, the record as a whole supports the Commissioner’s findings,

the Commissioner’s decision must be upheld, even if the record also supports the

opposite conclusion. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008); Goff v. Barnhart

421 F.3d 785, 789 (8th Cir. 2005).



                                             11
II.    Analysis of the ALJ’s Decision

       A.     The ALJ did not err in evaluating the work-related limitations from
              the examining physician Dr. June Meyerhoff.

       In evaluating a claimant’s work-related limitations, the ALJ must evaluate every

medical opinion received, regardless of the source. 20 C.F.R § 404.1527(c). Generally,

the ALJ gives more weight to medical opinions from treating sources, “since these

sources are likely to be the medical professionals most able to provide a detailed,

longitudinal picture of [a claimant’s] medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from the objective medical

findings alone or from reports of individual examinations, such as consultative

examinations or brief hospitalizations.” 20 C.F.R § 404.1527(c)(2).

       If the ALJ does not give the treating source’s opinion controlling weight under

section (c), the ALJ applies the factors listed in paragraphs (c)(2) through (c)(6) in

determining the weight to give the medical opinion. 20 C.F.R. § 404.1527(c). These

factors include: the nature and extent of the treating relationship; degree to which

relevant evidence supports the physician’s opinion; consistency between the opinion and

the record as a whole; whether the physician is a specialist in the area in which the

opinion is based; and other factors which support or contradict the opinion.

20 C.F.R. § 404.1527(d). The ALJ will then give good reasons in their notice of

determination or decision for the weight given to a treating source's medical opinion.

20 C.F.R. § 404.1527(c)(2).




                                             12
       Plaintiff first saw Dr. Meyerhoff on December 6, 2014, after she protectively filed

a Title II application for a period of disability and disability insurance benefits in July

2014. While Dr. Meyerhoff eventually became Plaintiff’s therapist from March 2015 to

July 2015, at the time she gave her December 2014 opinion, Dr. Meyerhoff’s relationship

with Plaintiff was that of a one-time consulting examiner. (Tr. 565–71, 712–25, 881–83.)

The limited relationship at the time of Dr. Meyerhoff’s opinion, according to the ALJ,

could not provide the longitudinal picture of Plaintiff’s medical impairments as described

in 20 C.F.R. § 404.1527(c). Therefore, Dr. Meyerhoff’s December 2014 opinion was not

entitled to the greater weight otherwise assigned to a treating physician, because of her

status as a consulting examiner at the time. See 20 C.F.R. § 404.1527(c).

       The ALJ found that Dr. Meyerhoff’s opinion was entitled to little weight in

accordance with the factors described in (c)(2) through (c)(6). (Tr. 125.) The ALJ gave

two reasons in his decision for the weight given to Dr. Meyerhoff’s opinion: (1) that the

opinion, while consistent with the medical evidence of record, did not address all

functional limitations of the claimant; and (2) that Dr. Meyerhoff was not able to review

the most recent medical evidence. (Id.) These reasons are sufficient to satisfy the ALJ’s

obligation to give good reasons for the weight given to the opinion.

20 C.F.R. § 404.1527(c). After review of the record, the Court finds that the ALJ

properly assigned little weight to Dr. Meyerhoff’s opinion. But even if more weight

should have been assigned, the Court finds no reason for remand because

Dr. Meyerhoff’s opinion is still reflected in the RFC the ALJ provided. First,

Dr. Meyerhoff opined that Plaintiff is easily distracted and has poor concentration.

                                              13
(Tr. 125.) Addressing this concern, the RFC limits Plaintiff’s abilities to: simple, routine

repetitive tasks; with occasional changes in the work setting; and with no complex

decision making. (Tr. 120.) Dr. Meyerhoff also opined that Plaintiff has a very slow pace.

(Tr. 125.) The RFC states that there should be no rapid assembly line work, calling for

daily quotas, but not hourly quotas. (Tr. 120.) In addition, Dr. Meyerhoff opined that

Plaintiff would not be able to respond appropriately to others in the workplace. (Tr. 125.)

The RFC, however, limits Plaintiff to brief and superficial contact with supervisors and

coworkers. (Tr. 120.) And while Dr. Meyerhoff opined that Plaintiff is not able to be

around the public (Tr. 125), the RFC states that Plaintiff should have no public

interaction. (Tr. 120.) Finally, Dr. Meyerhoff opined that Plaintiff is not able to tolerate

work life stressors. (Tr. 125.) The RFC effectively reduces the amount of work stressors

through these prior provisions. By accommodating for a slower pace; simple, routine, and

repetitive tasks; and limited interaction with others, the RFC reduces Plaintiff’s work

place stress in accordance with her functional limitations.

       In sum, the substantial evidence in the record as a whole supports the ALJ’s

findings at step four. The ALJ permissibly assigned little weight to the opinion of the

consulting examiner, Dr. June Meyehoff, and notwithstanding this determination, the

RFC reflects Dr. Meyerhoff’s opinion nonetheless.

       B.     The ALJ did not err in evaluating the work-related limitations from
              the state agency medical experts.

       The ALJ considered the opinion of the state agency physical and mental health

consultants in determining the RFC, and assigned them great weight. (Tr. 127.) The ALJ


                                              14
found that the state agency experts’ opinions were, “generally consistent with the weight

of the evidence as it [was] before the Commissioner at the hearing level.” (Id.) Further,

the ALJ noted that, “the state agency consultants have specialized knowledge in

evaluating physical and mental health symptoms and impairments under the standards of

the Social Security Act.” (Id.) For these reasons, the ALJ assigned great weight to the

opinion of the state agency medical experts in formulating the RFC. (Id.)

       The great weight assigned to the opinion of the state agency experts is then also

reflected in the RFC. The state agency experts opined that Plaintiff is moderately limited

in her ability to carry out very short and simple instructions. (Tr. 156.) The RFC limits

Plaintiff to: simple, routine, repetitive tasks; with no complex decision making. (Tr. 120.)

The state agency experts also opined that Plaintiff is moderately limited in her ability to

maintain attention and concentration for extended periods. (Tr. 156.) The RFC limits

Plaintiff’s abilities to simple, routine, repetitive tasks; with occasional changes in the

work setting; and with no complex decision making. (Tr. 120.) The state agency experts

opined that Plaintiff is moderately limited in her ability to complete a normal workday

and workweek without interruptions from psychologically based symptoms and to

perform at a consistent pace without an unreasonable number and length of rest periods.

(Tr. 156.) The RFC states that there should be no rapid assembly line paced work, daily

quotas, but not hourly quotas, and provides for occasional changes in the work setting.

(Tr. 120.) Finally, the state agency experts opined that Plaintiff is moderately limited in

her ability to maintain socially appropriate behavior. (Tr. 156). And the RFC limits



                                              15
Plaintiff to brief and superficial contact with supervisors and coworkers, with no public

interaction. (Tr. 120.)

        Plaintiff argues that the ALJ erred in failing to include all the limitations set forth

by the state agency experts and first points out that there are significant differences

between the limitations as described by the state agency experts and the RFC. (Pl.’s

Mem. 26–28.) The Commissioner’s Program Operations Manual System (POMS)

DI 24510.060(B)(2) states that the Mental RFC Form is a summary document that does

not constitute the RFC assessment. Thus, because the Mental RFC Form is merely a

summary document, the ALJ is not bound to use the language of the state agency experts’

report verbatim. (See Ellis v. Barnhart, 392 F.3d 988, 994 (8th Cir. 2005) (noting that the

final residual functioning capacity determination is left to the ALJ). The ALJ

acknowledged that the RFC described was formulated in more “policy-complaint

language than the limitations set forth in the state agency physical and mental health

consultants’ reports, and is slightly different in wording as a result.” (Tr. 127.) Yet, even

with this policy-complaint language, the RFC “is generally consistent with the limitations

set forth by the state agency physical and mental health consultants, although worded

slightly differently.” (Id.)

       Next, Plaintiff argues that the RFC failed to include a number of limitations as set

forth in the opinion of the state agency experts. (Pl.’s Mem. 26–28.) These opinions

include that Plaintiff is moderately limited in her ability to perform activities within a

schedule, maintain regular attendance, to be punctual within customary tolerances, and to

adhere to basic standards of neatness and cleanliness. (Tr. 156.) However, these

                                              16
limitations have not been raised anywhere else in the record. (See, e.g., Tr. 565–70, 688–

91, 697–701, 712–25, 728–737, 797–802, 827–30, 833–37, 839–49, 881–89.) Thus, the

ALJ properly discounted these portions of the state agency experts’ opinion as

inconsistent with the record as a whole. Further, because the ALJ assigned great weight

to the opinion rather than adopting the opinion in its entirety, the ALJ is entitled to

discount this portion of state agency experts’ opinion. See Pirtle v. Astrue, 479 F.3d 931,

934 (8th Cir. 2007) (finding that the ALJ properly relied on the portion of the opinion

which was supported by substantial record evidence and properly disregarded the

unsupported advisory portion of the treating physician’s RFC opinion).

       Therefore, the substantial evidence in the record as a whole supports the ALJ’s

findings at step five. The ALJ permissibly assigned great weight to the opinion of the

state agency experts, and the RFC assessment and hypothetical question 2 precisely set

forth Plaintiff’s credible limitations.

                                          ORDER

       Based on the foregoing, and all the files, records, and submissions herein,

IT IS HEREBY ORDERED that:

       1.     Plaintiff’s Motion for Summary Judgment (Doc. No. 13) is DENIED;




2
       The hypothetical question posed was consistent with the RFC provided by the
ALJ. Because the Court concludes that there was no error with the RFC provided, there
likewise was no error with the hypothetical asked.

                                              17
      2.    Defendant’s Motion for Summary Judgment (Doc. No. 16) is GRANTED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: January 25, 2019                     s/ Becky R. Thorson_________
                                           BECKY R. THORSON
                                           United States Magistrate Judge




                                      18
